Case 1:17-cv-00387-PLM-RSK ECF No. 44 filed 06/21/19 PageID.229 Page 1 of 1

                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


JEREMY HANDLEY, et al.,

          Plaintiffs,                      Case No. 1:17−cv−387

    v.                                     Hon. Paul L. Maloney

KALAMAZOO, CITY OF, et al.,

          Defendants.
                                       /



                            NOTICE OF HEARING


TAKE NOTICE that a hearing on the following motion(s) has been rescheduled
as set forth below:


Motion(s):
                        June 26, 2019 01:30 PM
Date/Time:              (previously set for 6/21/2019)
District Judge:         Paul L. Maloney
Place/Location:         174 Federal Building, Kalamazoo, MI




                                       PAUL L. MALONEY
                                       United States District Judge

Dated: June 21, 2019             By:    /s/ Amy C. Redmond
                                       Case Manager
